Exhibit 10.3

 

LOGO [g149634g77z81.jpg]   COMMERCIAL PROMISSORY NOTE

 

 

Debtor Name

 

Pro-Dex, Inc., a Colorado corporation

Debtor Address

 

2361 McGaw Avenue

Irvine, CA 92614-5831

 

Office

45064

 

Loan Number

715-672-305-2

 

Maturity Date

February 2, 2015

 

Amount

$350,000.00

 

$ 350,000.00   Date February 4, 2011

FOR VALUE RECEIVED, on February 2, 2015 the undersigned (“Debtor”) promises to
pay to the order of UNION BANK, N.A. (“Bank”), as indicated below, the principal
sum of Three Hundred Fifty Thousand and 00/100ths Dollars ($350,000.00), or so
much thereof as is disbursed, together with interest on the balance of such
principal sum from time to time outstanding, at a per annum rate of one-half
percent (00.5%) in excess of the Reference Rate, such per annum rate to change
as and when the Reference Rate shall change. As used herein, the term “Reference
Rate” shall mean the rate announced by Bank from time to time at its corporate
headquarters as its Reference Rate. The Reference Rate is an index rate
determined by Bank from time to time as a means of pricing certain extensions of
credit and is neither directly tied to any external rate of interest or index
nor necessarily the lowest rate of interest charged by Bank at any given time.

1. PRINCIPAL AND INTEREST PAYMENTS. Debtor shall pay interest on the 2nd day of
each month commencing March 2, 2011. Principal shall be payable in 36 equal
consecutive monthly installments, each installment in an amount sufficient to
fully amortize the principal balance by the final maturity date, beginning
March 2, 2012 and continuing on the 2nd day of each consecutive month. The
availability under this note shall be reduced on the same day and in the same
amount as each scheduled principal payment.

All computations of interest under this note shall be made on the basis of a
year of 360 days, for actual days elapsed.

At any time prior to February 3, 2012, Debtor may borrow under this note;
provided that at no time may Debtor reborrow any amounts repaid to Bank.

Debtor shall pay all amounts due under this note in lawful money of the United
States at Bank’s P.O. Box 30115, Los Angeles, CA 90030-0115 Office, or such
other office as may be designated by Bank, from time to time.

2. LATE PAYMENTS. If any payment required by the terms of this note shall remain
unpaid ten days after same is due, at the option of Bank, Debtor shall pay a fee
of $100 to Bank.

3. INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the option of
Bank, and, to the extent permitted by law, interest shall be payable on the
outstanding principal under this note at a per annum rate equal to five percent
( 5 %) in excess of the interest rate specified in the initial paragraph of this
note, calculated from the date of default until all amounts payable under this
note are paid in full.

4. DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. Default shall include, but not
be limited to, any of the following: (a) the failure of Debtor to make any
payment required under this note when due; (b) any breach, misrepresentation or
other default by Debtor, any guarantor, co-maker, endorser, or any person or
entity other than Debtor providing security for this note (hereinafter
individually and collectively referred to as the “Obligor”) under any deed of
trust, security agreement, guaranty or other agreement between Bank and any
Obligor; (c) the insolvency of any Obligor or the failure of any Obligor
generally to pay such Obligor’s debts as such debts become due; (d) the
commencement as to

 

 

Page 1



--------------------------------------------------------------------------------

any Obligor of any voluntary or involuntary proceeding under any laws relating
to bankruptcy, insolvency, reorganization, arrangement, debt adjustment or
debtor relief; (e) the assignment by any Obligor for the benefit of such
Obligor’s creditors; (f) the appointment, or commencement of any proceedings for
the appointment of a receiver, trustee, custodian or similar official for all or
substantially all of any Obligor’s property; (g) the commencement of any
proceeding for the dissolution or liquidation of any Obligor; (h) the
termination of existence or death of any Obligor; (i) the revocation of any
guaranty or subordination agreement given in connection with this note; (j) the
failure of any Obligor to comply with any order, judgment, injunction, decree,
writ or demand of any court or other public authority; (k) the filing or
recording against any Obligor, or the property of any Obligor, of any notice of
levy, notice to withhold, or other legal process for taxes other than property
taxes; (l) the default by any Obligor personally liable for amounts owed
hereunder on any obligation concerning the borrowing of money; (m) the issuance
against any Obligor, or the property of any Obligor, of any writ of attachment,
execution, or other judicial lien; or (n) the deterioration of the financial
condition of any Obligor which results in Bank deeming itself, in good faith,
insecure. Upon the occurrence of any such default, Bank, in its discretion, may
cease to advance funds hereunder and may declare all obligations under this note
immediately due and payable; however, upon the occurrence of an event of default
under (d), (e), (f), or (g) all principal and interest shall automatically
become immediately due and payable.

5. ADDITIONAL AGREEMENTS OF DEBTOR. Debtor promises to pay all costs and
expenses, including reasonable attorneys fees (including the allocated costs of
Bank’s in-house counsel and legal staff) incurred by Bank in the negotiation,
documentation, and modification of this note and all related documents and in
the collection or enforcement of any amount outstanding hereunder. Debtor and
any endorsers of this note for the maximum period of time and the full extent
permitted by law (a) waive diligence, presentment, demand, notice of nonpayment,
protest, notice of protest, and notice of every kind; (b) waive the right to
assert the defense of any statute of limitations to any debt or obligation
hereunder; and (c) consent to renewals and extensions of time for the payment of
any amounts due under this note. If this note is signed by more than one party,
the term “Debtor” includes each of the undersigned and any successors in
interest thereof, all of whose liability shall be joint and several. Any married
person who signs this note agrees that recourse may be had against the separate
property of that person for any obligations hereunder. The receipt of any check
or other item of payment by Bank, at its option, shall not be considered a
payment on account until such check or other item of payment is honored when
presented for payment at the drawee bank. Bank may delay the credit of such
payment based upon Bank’s schedule of funds availability, and interest under
this note shall accrue until the funds are deemed collected. In any action
brought under or arising out of this note, Debtor and any Obligor, including
their successors and assigns, hereby consent to the jurisdiction of any
competent court within the state of California, as provided in any alternative
dispute resolution agreement executed between Debtor and Bank, and consent to
service of process by any means authorized by said state’s law. The term “Bank”
includes, without limitation, any holder of this note. This note shall be
construed in accordance with and governed by the laws of the state of
California. This note hereby incorporates any alternative dispute resolution
agreement previously, concurrently or hereafter executed between Debtor and
Bank.

SEE FOLLOWING PAGE FOR ALL (OR ADDITIONAL) SIGNATURES

 

 

Page 2



--------------------------------------------------------------------------------

DEBTOR:

 

Pro-Dex, Inc., a Colorado corporation

By:   /s/ Mark P. Murphy   Mark Murphy, CEO By:   /s/ Harold A. Hurwitz   Harold
A. Hurwitz, CFO & Secretary

 

 

Page 3